Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/12/2022 has been entered. Claims 1, 3-9, and 11-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 02/22/2022.   
	

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, line 13, “the different of fluorescent substance” should read “the different fluorescent substance”;
In claim 9, line 7, after “M is an integer greater than 1”, it is suggested to remove the comma before the semicolon.
 Appropriate correction is required.

 Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage device” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 16 recites the limitation "the Sanger method".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9, 11-13, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal et al. (Indu Kheterpal, et al., "A three-wavelength labeling approach for DNA sequencing using energy transfer primers and capillary electrophoresis", 1998, Electrophoresis, 19, Pp. 1403-1414. Hereinafter, “Kheterpal”) in view of Tomaney et al. (US 20110256631 A1, hereinafter “Tomaney”).
Regarding claim 1, Kheterpal teaches an analysis system comprising:
an analyzer (page 1404, section 2.1, “electrophoresis DNA sequencer) capable of separating a sample including a plurality of components by chromatography, wherein the plurality of components comprise M kinds of components each of which is labeled with a different fluorescent substance, wherein the M is an integer greater than 1, and acquire first time-series data of fluorescence signals detected in N kinds of wavelength bands, wherein N is an integer greater than 1 and M is greater than the N, in a state in which at least a part of the plurality of components is not completely separated (instant application, Fig. 2(1), paragraphs [0019] and [0041] discloses that “Nonpatent Literature 2” teaches the claimed analyzer; specifically the instant application, paragraph [0041] teaches the “Nonpatent Literature 2” teaches four kinds of fluorescence substances in three kinds of wavelength bands); 
One of ordinary skill in the art would recognize the computer of Kheterpal includes a storage device (memory) that stores the collected data (Kheterpal, page 1404, section 2.1 teaches collected data are stored in a computer). 
Kheterpal teaches a computer (page 1404, section 2.1). Kheterpal teaches a base sequence could be manually identified through a comparison step of known sequences (page 1405, left column, second paragraph).
Kheterpal fails to explicitly teach the storage device configured to store second time-series data of individual model fluorescence signals of the M kinds of components each of which is labeled with the different of fluorescent substance detected in the N kinds of wavelength bands, and the computer configured to compare the first time-series data with the second time-series data, and determine which of the M kinds of components each of the plurality of components recognized in the first time-series data is based on the comparison of the first time-series data and the second time-series data.
Tomaney teaches a computer implemented method for processing signal data to identify nucleotide sequences (abstract). Tomaney teaches a computer (Fig. 1, element 118) configured to provide a first and second standard signal data components for each of a plurality of different fluorescent labels, wherein identifying the type of nucleotide associated with the optical signal from the reaction can comprise comparing at least one of the first and second components of the optical signal data to the set of first and second standard signal data components (claim 10; paragraph [0011]; Fig. 32, step K6). Tomaney teaches that pulse recognition provides sufficient distinction to classify pulses as corresponding to particular dyes, and consequently, particular bases (paragraph [0140]). Tomaney teaches that each type of nucleotide has a different detectable label associated therewith (paragraph [0012]). Tomaney teaches that spectral image for each color of dye is stored for use in the comparison with the spectral images from actual reaction derived signals (paragraph [0093]).
Since Tomaney teaches sequencing, similar to Kheterpal, it would have been obvious to one of ordinary skill in the art to have modified Kheterpal to incorporate the teachings of Tomaney to provide the storage device configured to store second time-series data of individual model fluorescence signals of the M kinds of components each of which is labeled with the different of fluorescent substance detected in the N kinds of wavelength bands, and the computer configured to compare the first time-series data with the second time-series data, and determine which of the M kinds of components each of the plurality of components recognized in the first time-series data is based on the comparison of the first time-series data and the second time-series data. Doing so would allow for the storage of standard data, as taught by Tomaney, and comparison of data with the standard data to successfully identify the plurality of components of the sample being analyzed and improve efficiency of analysis through automation using a computer as taught by Tomaney. 
Regarding claim 3, Kheterpal teaches the computer outputs third time-series data of a concentration of each of the plurality of components recognized in the first time-series data (Fig. 4). Kheterpal in view of Tomaney fail to teach wherein the computer outputs the third time-series of data by fitting the second time-series data to the first time-series data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to fit the second time-series data to the first time-series data to output the third time-series data of concentrations of the M kinds of fluorescent substances. Doing so would utilize the known method of comparing reference data with unknown sample data to successfully identify the plurality of components of the sample being analyzed through an analysis of outputted concentration data, which would improve efficiency of analysis through automation using a computer as taught by Tomaney.
Regarding claim 4, Kheterpal further teaches the computer corrects differences in mobility in the third time-series data based on a mobility difference data (page 1410, right column, first paragraph). Kheterpal fails to explicitly teach wherein the storage device stores mobility difference data relating to a difference in mobility between the M kinds of components each of which is labeled with the different fluorescent substance, and the computer corrects differences in mobility in the third time-series data based on the mobility difference data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to provide the storage device stores mobility difference data relating to a difference in mobility between the M kinds of components each of which is labeled with the different fluorescent substance. Doing so would automate the correction process using the storage device of the computer with a reasonable expectation of successfully correcting the differences of the third time-series data due to mobility shifts, which is common issue as taught by Kheterpal.
Regarding claim 5, Kheterpal further teaches outputting fitting accuracy data (page 1410, right column, first paragraph) relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components.
Kheterpal in view of Tomaney fails to explicitly teach wherein the computer outputs fitting error data or fitting accuracy data relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to provide the computer outputting fitting error data or fitting accuracy data relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components. Doing so would automate the accuracy calculation using the computer with a reasonable expectation of successfully calculating the fitting accuracy data, which is common statistic calculated for analysis as taught by Kheterpal.
Regarding claim 7, one of ordinary skill in the art would recognize the plurality of components of Kheterpal are nucleic acid fragments of different lengths (page 1404, sections 2.2 and 2.3) because Kheterpal teaches DNA sequencing samples for electrophoresis, which are nucleic acid fragments of different lengths. Kheterpal further teaches wherein the chromatography is electrophoresis (page 1404, section 2.3).
Regarding claim 9, Kheterpal teaches an analysis method comprising: 
separating a sample including a plurality of components by chromatography wherein the plurality of components comprise M kinds of components each of which is labeled with a different fluorescent substance, wherein the M is an integer greater than 1 (instant application, Fig. 2(1), paragraphs [0019], [0022], and [0041] discloses that “Nonpatent Literature 2” teaches the claimed separating step);
acquiring first time-series data of fluorescence signals detected in N kinds of wavelength bands, wherein the N is an integer greater than 1 and M is greater than the N, in a state in which at least a part of the plurality of components is not completely separated (instant application, Fig. 2(1), paragraphs [0019], [0022], and [0041] discloses that “Nonpatent Literature 2” teaches the claimed acquiring step); and 
determining which of the M kinds of components each of the plurality of components recognized in the first-time series data is by comparing the first time-series data with a reference (page 1405, left column, second paragraph teaches base-calling and comparison to a known sequence; Fig. 2 teaches the sequence is identified by the color of each peak).
 Kheterpal fails to explicitly teach storing second time-series data of individual model fluorescence signals of the M kinds of components each of which is labeled with the different of fluorescent substance detected in the N kinds of wavelength bands; and the method of comparing the first time-series data with the second time-series data. 
Tomaney teaches a computer implemented method for processing signal data to identify nucleotide sequences (abstract). Tomaney teaches a computer (Fig. 1, element 118) configured to provide a first and second standard signal data components for each of a plurality of different fluorescent labels, wherein identifying the type of nucleotide associated with the optical signal from the reaction can comprise comparing at least one of the first and second components of the optical signal data to the set of first and second standard signal data components (claim 10; paragraph [0011]; Fig. 32, step K6). Tomaney teaches that pulse recognition provides sufficient distinction to classify pulses as corresponding to particular dyes, and consequently, particular bases (paragraph [0140]). Tomaney teaches that each type of nucleotide has a different detectable label associated therewith (paragraph [0012]). Tomaney teaches that spectral image for each color of dye is stored for use in the comparison with the spectral images from actual reaction derived signals (paragraph [0093]).
Since Tomaney teaches sequencing, similar to Kheterpal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal to incorporate the teachings of Tomaney to provide storing second time-series data of individual model fluorescence signals of the M kinds of components each of which is labeled with the different of fluorescent substance detected in the N kinds of wavelength bands; and the method of comparing the first time-series data with the second time-series data. Doing so would allow for the comparison of data with a reference to successfully identify the plurality of components of the sample being analyzed and improve efficiency of analysis through automation using a computer as taught by Tomaney.
Regarding claim 11, Kheterpal teaches outputting the third time-series data of a concentration of each of the plurality of components recognized in the first time-series data (Fig. 4). Kheterpal in view of Tomaney fail to teach wherein the outputting the third time-series data by fitting the second time-series data to the first time-series data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to fit the second time-series data to the first time-series data to output the third time-series data of concentrations of M kinds of fluorescent substances. Doing so would utilize the known method of comparing reference data with unknown sample data to successfully identify the plurality of components of the sample being analyzed through an analysis of outputted concentration data, which would improve efficiency of analysis through automation using a computer as taught by Tomaney.
Regarding claim 12, Kheterpal further teaches storing mobility difference data relating to a difference in mobility between the M kinds of components each of which is labeled with the different fluorescent substance, wherein the determining includes correcting differences in mobility in the third time-series data based on the mobility difference data based on mobility difference data relating to differences in mobility due to differences in the M kinds of fluorescent substances (page 1410, right column, first paragraph; mobility shift correction taught by reference [36]; note that since the data in the concentration space is analyzed, it is implied that the “mobility difference data” is stored prior to correction).
If it is determined that Kheterpal fails to explicitly teach storing mobility difference data relating to a difference in mobility between the M kinds of components each of which is labeled with the different fluorescent substance, it would have been obvious to modify Kheterpal in view of Tomaney to provide storing mobility difference data relating to a difference in mobility between the M kinds of components each of which is labeled with the different fluorescent substance. Doing so would utilize known method and devices, such as a computer with memory (Kheterpal, section 2.1), which would have a reasonable expectation of storing desired information for analysis. 
 Regarding claim 13, Kheterpal further teaches wherein the determining includes outputting fitting accuracy data (page 1410, right column, first paragraph) relating to a difference between the first time-series data and a result of the fitting on each of the plurality of components.
Regarding claim 15, Kheterpal in view of Tomaney teach all of the elements of the current invention as stated above. One of ordinary skill in the art would recognize  the plurality of components of Kheterpal are nucleic acid fragments of different lengths (page 1404, sections 2.2 and 2.3) because Kheterpal teaches DNA sequencing samples for electrophoresis, which are nucleic acid fragments of different lengths. Kheterpal further teaches the chromatography is electrophoresis (page 1404, section 2.3).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal in view of Tomaney as applied to claims 3  and 13 respectively above, and further in view of Hanashi et al. (US 20130338968 A1, hereinafter, “Hanashi”).
Regarding claim 6, while Kheterpal in view of Tomaney teaches the computer, Kheterpal in view of Tomaney fails to teach the analysis system further comprising a display configured to display at least one of: (i) the result of the fitting relating to each of the plurality of components, (ii) fitting error data or fitting accuracy data relating to each of the plurality of components, and (iii) the third time-series data. 
Hanashi teaches an analysis technique for detecting light intensities (abstract) comprising a computer (Fig. 1, element 18) comprising a display (Fig. 1A; paragraph [0112]) configured to display fitting error data (paragraph [0114]) and intensity of signals (claims 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Hanashi to provide a display configured to display at least one of: (i) the result of the fitting relating to each of the plurality of components, (ii) fitting error data or fitting accuracy data relating to each of the plurality of components, and (iii) the third time-series data. Doing so would utilize the known tool of computer displays to display desired results that would allow for quick and efficient output of information to a user.
Regarding claim 14, while Kheterpal in view of Tomaney teaches the computer, Kheterpal in view of Tomaney fails to teach the analysis method further comprising displaying at least one of: (i) the result of the fitting relating to each of the plurality of components, (ii) fitting error data or fitting accuracy data relating to each of the plurality of components, arid (iii) the third time-series data.
Hanashi teaches an analysis technique for detecting light intensities (abstract) comprising a computer (Fig. 1, element 18) comprising a display (Fig. 1A; paragraph [0112]) configured to display fitting error data (paragraph [0114]) and intensity of signals (claims 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Hanashi to provide a display configured to display at least one of: (i) the result of the fitting relating to each of the plurality of components, (ii) fitting error data or fitting accuracy data relating to each of the plurality of components, and (iii) the third time-series data. Doing so would utilize the known tool of computer displays to display desired results that would allow for quick and efficient output of information to a user.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kheterpal in view of Tomaney as applied to claim 7 and 15 respectively above, and further in view of Yokoi et al. (US 20140336949 A1, hereinafter “Yokoi”).
Regarding claim 8, Kheterpal teaches the first time-series data is time-series data of fluorescence signals detected in three kinds or two kinds of wavelength bands (Fig. 1). Tomaney teaches the computer determines a base sequence of the target DNA (claim 10; paragraph [0011]; Fig. 32, step K6).
Kheterpal in view of Tomaney fails to teach wherein the plurality of components are DNA fragments prepared by the Sanger method using a target DNA as a template, wherein the DNA fragments comprise four kinds of DNA fragments respectively terminally labeled with four kinds of fluorescent substances according to terminal base species.
Yokoi teaches a gene analyzer (abstract) wherein a plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances (paragraph [0029]) according to terminal base species prepared by a Sanger method using a target DNA as a template (paragraph [0029]). Yokoi teaches the gene analyzer enables high order of sensitivity (paragraph [0016]). Yokoi teaches sequencing kits commercially available today includes four kinds of fluorescent substances to label a DNA sample (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Yokoi to provide wherein the plurality of components are DNA fragments prepared by the Sanger method using a target DNA as a template, wherein the DNA fragments comprise four kinds of DNA fragments respectively. Doing so would utilize commonly used labeling methods for DNA fragments with a reasonable expectation for success to label DNA fragments for proper analysis of a DNA sample and would enable high order of sensitivity. 
Regarding claim 16, Kheterpal teaches the first time-series data is time-series data of fluorescence signals detected three kinds or two kinds of wavelength bands (Fig. 1). Kheterpal teaches the determining includes determining a base sequence of the target DNA (page 1405, left column, second paragraph)
Kheterpal in view of Tomaney fail to teach wherein the plurality of components are DNA fragments prepared by the Sanger method using a target DNA as a template, wherein the DNA fragments comprise four kinds of DNA fragments respectively terminally labeled with four kinds of fluorescent substances according to terminal base species.
Yokoi teaches a gene analyzer (abstract) wherein a plurality of components are DNA fragments terminally labeled with M = four kinds of fluorescent substances (paragraph [0029]) according to terminal base species prepared by a Sanger method using a target DNA as a template (paragraph [0029]). Yokoi teaches the gene analyzer enables high order of sensitivity (paragraph [0016]). Yokoi teaches sequencing kits commercially available today includes four kinds of fluorescent substances to label a DNA sample (paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kheterpal in view of Tomaney to incorporate the teachings of Yokoi to provide the plurality of components are DNA fragments prepared by the Sanger method using a target DNA as a template, wherein the DNA fragments comprise four kinds of DNA fragments respectively terminally labeled with four kinds of fluorescent substances according to terminal base species. Doing so would utilize commonly used labeling methods for DNA fragments with a reasonable expectation for success to label DNA fragments for proper analysis of a DNA sample and would enable high order of sensitivity. 

Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually (pages 10-18 of Remarks regarding Tomaney), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In response to applicant's argument that the Tomaney does not teach time-space overlap between the fluorescence signals (see pages 11-12 of Remarks), it is noted that the features upon which applicant relies (“time-space overlap”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is suggested to incorporate positive structural limitations related to space-time overlap to differentiate the claims from the prior art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically regarding how Tomaney fails to disclose time-series data (see pages 12-15), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Kheterpal teaches the claimed analyzer and the structures of the storage device and computer (see detailed referencing in the above 103 rejection) and teaches a base sequence could be manually identified through a comparison step of known sequences (page 1405, left column, second paragraph). Kheterpal teaches storage and analysis of time-series data (Fig. 4; page 1404, section 2.1).
Kheterpal fails to specifically teach the storage device configured to store second time- series data of individual model fluorescence signals of the plurality of components, and a computer configured to compare the first time-series data with the second time-series data and determine which kind of fluorescent substance of M kinds of fluorescent substances individually labels each of the plurality of components.
Tomaney teaches a computer implemented method for processing signal data to identify nucleotide sequences (abstract). Tomaney teaches a computer (Fig. 1, element 118) configured to provide “a set of first and second standard signal data components for each of a plurality of different standard fluorescent labels or fluorescently labeled nucleotides, wherein identifying the type of nucleotide associated with the optical signal from the reaction can comprise comparing at least one of the first and second components of the optical signal data to the set of first and second standard signal data components” (claim 10; paragraph [0011]; Fig. 32, step K6). Tomaney teaches data are time-series data (Fig. 23; paragraph [0167], “time sequence”).
Since Tomaney teaches related methods of processing time-series data of fluorescence signals, it would have been obvious to one of ordinary skill in the art to have modified Tomaney to incorporate the teachings of Kheterpal to provide the storage device configured to store second time-series data of individual model fluorescence signals of the M kinds of components each of which is labeled with the different of fluorescent substance detected in the N kinds of wavelength bands, and the computer configured to compare the first time-series data with the second time-series data, and determine which of the M kinds of components each of the plurality of components recognized in the first time-series data is based on the comparison of the first time-series data and the second time-series data. Doing so would allow for the comparison of data with a reference to successfully identify the plurality of components of the sample being analyzed and improve efficiency of analysis through automation using a computer as taught by Tomaney.
Further note, the claim limitation of “time-series data” has a broadest reasonable interpretation of being any data comprising time, which reads on Tomaney’s data (e.g. see Tomaney Figs. 23,24,26; paragraph [0167]).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, specifically regarding how Tomaney fails to disclose “M>N” (see pages 16-18), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See /n re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Examiner notes that Tomaney is not utilized to teach the limitations of the analyzer, rather Kheterpal teaches the claimed analyzer and the limitation of “acquire first-time series data...” and wherein “M is greater than N” as stated above in the 103 rejection. 
Furthermore, Kheterpal teaches the analyzer is capable of separating a sample including a plurality of components by chromatography wherein the plurality of components comprise M kinds of components each of which is labeled with a different fluorescent substance, wherein the M is an integer greater than 1 (instant application, Fig. 2(1), paragraphs [0019], [0022], and [0041] discloses that “Nonpatent Literature 2” teaches the claimed separating step) and acquiring first time-series data of fluorescence signals detected in N kinds of wavelength bands, wherein the N is an integer greater than 1 and M is greater than the N, in a state in which at least a part of the plurality of components is not completely separated (instant application, Fig. 2(1), paragraphs [0019], [0022], and [0041] discloses that “Nonpatent Literature 2” teaches the claimed acquiring step; specifically the instant application, paragraph [0041] teaches the “Nonpatent Literature 2” teaches four kinds of fluorescence substances in three kinds of wavelength bands). Furthermore, Kheterpal teaches four dyes detected at three wavelengths (page 1405, left column, second paragraph; Fig. 1, Top).
In response to applicant's arguments against the references individually, specifically regarding how “the method of Kheterpal does not work” (see pages 18-19 of Remarks), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Kheterpal and Tomaney is structurally capable of performing the limitations as claimed and reads on the claimed limitations. See rejection of claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Simpson et al. (US 20020009741 A1) teaches an apparatus for electrophoretic analysis of samples (abstract) wherein the samples comprise fragments labeled with dyes, the apparatus comprising a memory for storing output signals and storing a set of prototype signals, a means for storing spectral sample representative of distinct spectral characteristics of the dye labels, means for comparing time behavior of spectral samples with the time behaviors of the prototype signals and selecting prototypes from a set that most closely match the spectral samples, and means for outputting identities of the selected prototypes as the DNA sequences of the DNA samples (claim 31).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797